Citation Nr: 1000091	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for heart disease, to 
include as due to herbicide exposure, 

5.  Entitlement to service connection for hypertension, to 
include as secondary to heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from May 1966 to June 1970, and from June 1971 to June 1974.  
From June 1970 to June 1971, the Veteran was a member of the 
United States Army Reserves.  He served a tour of duty in 
Vietnam during his first period of active duty service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

The Veteran testified at a November 2009 hearing held before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is associated with the claims file.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on the date that a final rule is 
published in the Federal Register.  Until that time, VA does 
not have authority to establish service connection and award 
benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As the appeals with regard to service connection for 
heart disease and hypertension as secondary to that heart 
disease are affected by these new presumptions, the Board 
must stay action on those matters in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.  

The issues of service connection for bilateral hearing loss 
and for a low back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently diagnosed PTSD is causally related to verified in-
service combat stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Service Connection for PTSD

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."   If the claimed stressor is 
related to combat, the Veteran's lay testimony alone is 
sufficient to establish the occurrence of the alleged 
stressor when the allegation is consistent with the facts and 
circumstances of his service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

The Veteran served in Vietnam from August 1967 to August 
1968, as a tank driver with M Company, 3rd Squadron, 11th 
Armored Cavalry Regiment (the "Blackhorse").  This is a 
front line combat unit.  He participated in several counter 
offensives, and was present in country during the Tet 
Offensive.  The Veteran alleges direct participation in 
combat action, when his tank lead patrols into the jungle or 
performed minesweeping duties.  He also saw dead or mangled 
bodies.  The Veteran's allegations are entirely consistent 
with the facts and circumstances of his service.  The Veteran 
unquestionably participated in combat, and his statements are 
sufficient to establish the occurrence of the alleged in-
service stressors.

VA treatment records reveal that on initial screening in May 
2002, the Veteran exhibited some symptoms of PTSD, and 
further workup was recommended.  Objective testing was 
consistent with PTSD, if borderline.  A licensed clinical 
social worker diagnosed PTSD in January 2003, based on his 
combat experiences.  Depression was also diagnosed.  VA 
treatment records continue to show a diagnosis of and 
treatment for PTSD.

At an April 2005 VA examination, a VA psychologist reviewed 
the claims file and interviewed the Veteran.  She opined that 
a diagnosis of PTSD, related to verified combat experiences, 
was warranted, based on objective testing and the Veteran's 
subjective reports of symptoms.  She also diagnosed a 
depressive disorder.

A second VA examination was conducted in January 2009.  The 
examiner reviewed the claims file and interviewed the 
Veteran.  He diagnosed a depressive disorder, but opined that 
the Veteran "did not have symptoms that meet the criteria 
for PTSD."

The record reflects verified in-service stressor events 
related to the Veteran's combat experiences, such as 
minesweeping.  Examining doctors disagree as to whether a 
diagnosis of PTSD is appropriate, but treating professionals 
endorse a finding of PTSD.  Resolving all reasonable doubt in 
favor of the Veteran, a diagnosis of PTSD is established.  
The opinions of record addressing the question unequivocally 
associate that diagnosis with the verified combat stressors.

Accordingly, service connection for PTSD is warranted.



ORDER

Service connection for PTSD is granted.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claims.

I.  Bilateral Hearing Loss

The evidence of record establishes a current bilateral 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  
A VA treating doctor, who did not review the Veteran's 
service records, opined in July 2004 that it was as likely as 
not that the Veteran's hearing loss was related to service, 
based on extensive in-service noise exposure.  At a July 2005 
VA examination, however, the Veteran described extensive 
post-service noise exposure in the construction business.  
That examiner did not offer an opinion on the etiology of the 
hearing loss.

Service treatment records do not show the onset of a hearing 
loss disability in service.  Records in fact appear to show 
improvement in hearing over the course of the Veteran's 
service following his documented noise exposure.

A remand is required for a VA examination and a medical 
opinion, in light of the contradictory evidence of record, 
and to ensure that the opining doctor considers complete and 
accurate facts.

II.  Low Back Disability

The veteran has a current low back disability.  He alleges 
that his back was injured when a small plane crashed in front 
of him in approximately July 1966, while he was in basic 
training.  He states he was struck as he tried to run away, 
and awoke in the hospital.  The Veteran reports that he was 
hospitalized at Ft. Benning for two days.  A remand is 
required for reasonable efforts to obtain these clinical 
records.

Further, the occurrence of the reported plane crash has never 
been verified.  The Veteran should be asked to supply 
additional details regarding the circumstances of the 
incident, to allow VA to conduct meaningful inquiries of 
military and civilian authorities.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Contact the Veteran and ask him to 
supply as much detail as possible 
regarding the alleged 1966 plane crash, to 
include location, date, whether the plane 
was military or civilian, and the 
identities of any involved people or 
units.

2.  Submit appropriate inquiries to the 
Joint Service Records Research Center 
(JSRRC) and/or the National Transportation 
Safety Board (NTSB) and Federal Aviation 
Agency (FAA) to verify the occurrence of 
the alleged plane crash.

3.  Request all clinical (hospital) 
treatment records from the medical 
facility at Ft. Benning, Georgia, for the 
Veteran for the period of May 1966 to July 
1966.  

4.  If corroborating evidence is obtained, 
schedule the Veteran for an appropriate VA 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner is to diagnose 
any current low back disabilities and 
provide an opinion as to whether it is at 
least as likely as not that the current 
low back disabilities are related to 
service.  A full and complete rationale 
for all opinions expressed must be 
provided.

5.  Schedule the Veteran for a VA 
Audiology examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner must opine as 
to whether a currently diagnosed bilateral 
hearing loss disability is at least as 
likely as not related to verified in-
service noise exposure.  A full and 
complete rationale for all opinions 
expressed must be provided.

5.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


